PER CURIAM.
Frank A. McClung, Jr. appeals various probate orders, and seeks a writ of prohibition following an order denying as legally insufficient his motion for disqualification of the trial judge.
Based on Fischer v. Knuck, 497 So.2d 240, 242 (Fla.1986), we deny the application for a writ of prohibition. We affirm the order precluding McClung from filing papers in the probate case in connection *460with his asserted ownership of properties not purported to be devised in the will. Finally, we affirm the orders admitting the will to probate and appointing the personal representative; any error has not been preserved by objection. See Castor v. State, 365 So.2d 701 (Fla.1978); Murphy v. International Robotic Systems, Inc., 766 So.2d 1010 (Fla.2000).
AFFIRMED.
THOMPSON, C.J., SHARP, W. and PLEUS, JJ., concur.